FILED
                           NOT FOR PUBLICATION                               NOV 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DONATA HARDY,                                    No. 12-55442

              Plaintiff - Appellant,             D.C. No. 2:10-cv-02243-JAK-RZ

  v.
                                                 MEMORANDUM*
CITY OF LOS ANGELES; BART
LANDSMAN; LOS ANGELES POLICE
DEPARTMENT,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                     Argued and Submitted November 6, 2013
                              Pasadena, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Donata Hardy appeals a jury’s verdict that she failed to prove by

preponderance of the evidence that Bart Landsman, a former officer in the Los

Angeles Police Department, violated her constitutional rights when arresting her



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
for solicitation of prostitution. She contends the district court erred in various

evidentiary rulings and by denying her motion for a new trial.

      Hardy challenges the district court’s refusal to admit impeachment evidence

as not probative, less probative than prejudicial, or improper character evidence.

See Fed. R. Evid. 403; 404. The district court had “considerable latitude” in

making its evidentiary decisions, and we will not disturb its rulings. See Rogers v.

Raymark Indus., Inc., 922 F.2d 1426, 1430 (9th Cir. 1991).

      Hardy maintains the district court abused its discretion when it concluded

that defense counsel did not violate an evidentiary stipulation. Any error in this

regard was harmless and does not require reversal.

      Finally, Hardy argues that the district court erred by denying her a new trial,

but there was sufficient evidence to support the jury’s verdict and the district court

made no reversible mistakes of law. See EEOC v. Go Daddy Software, Inc., 581
F.3d 951, 962 (9th Cir. 2009).

      AFFIRMED.




                                           2